 

Exhibit 10.6

 

INGEVITY CORPORATION

2016 OMNIBUS INCENTIVE PLAN

 

Effective May 16, 2016

 

Section 1

Purpose and Objectives

 

The primary purposes of the Plan are (a) to reward selected corporate officers,
key employees and non-employee directors of the Company and its Subsidiaries by
enabling them to acquire shares of common stock of the Company and/or through
the provision of long term and short term cash payments, and (b) to assume and
govern other awards pursuant to the adjustment of awards granted under any
Parent Long-Term Incentive Plan (as defined in the Employee Matters Agreement)
in accordance with the terms of the Employee Matters Agreement (“Adjusted
Awards”). The Plan is designed to attract and retain employees and non-employee
directors of the Company and its Subsidiaries and to encourage a sense of
proprietorship in the Company and its Subsidiaries.

 

Section 2

Definitions

 

As used herein, the terms set forth below shall have the following respective
meanings:

 

(a)          “409(A) CIC” means the consummation of a “change in ownership” of
the Company, a “change in effective control” of the Company or a “change in the
ownership of a substantial portion of the assets” of the Company, and in each
case, as defined under Code Section 409A.

 

(b)          “Authorized Officer” means the Chairman of the Board, the Chief
Executive Officer of the Company or the Chief Human Resources Officer of the
Company (or any other senior officers of the Company to whom any of such
individuals shall delegate the authority to execute any Award Agreement).

 

(c)          “Adjusted Awards” has the meaning set forth in Section 1.

 

(d)          “Applicable Pro-Ration Factor” has the meaning set forth in Section
14.2(b).

 

(e)          “Award” means the grant of any Option, Stock Appreciation Right,
Stock Award, or Cash Award, any of which may be structured as a Performance
Award, whether granted singly, in combination or in tandem, to a Participant
pursuant to such applicable terms, conditions, and limitations as the Committee
may establish in accordance with the objectives of this Plan. The term Award
shall include Adjusted Awards.

 

(f)          “Award Agreement” means the document (in written or electronic
form) communicating the terms, conditions and limitations applicable to an
Award. The Committee may, in its discretion, require that the Participant
execute such Award Agreement, or may provide for procedures through which Award
Agreements are made available but not executed. Any Participant who is granted
an Award and who does not affirmatively reject the applicable

 

 

 

  

Award Agreement shall be deemed to have accepted the terms of Award as embodied
in the Award Agreement.

 

(g)          “Board” means the Board of Directors of the Company.

 

(h)          “Business Combination” has the meaning set forth in Section 14.5(c)

 

(i)          “Cash Award” means an Award denominated in cash.

 

(j)          “Cause” means, unless otherwise provided in an Award Agreement,
(i) “Cause” as defined in any individual agreement to which the applicable
Participant is a party, or (ii) if there is no such individual agreement or if
it does not define Cause: (A) the willful or gross neglect by a Participant of
his employment duties; (B) the plea of guilty or nolo contendere to, or
conviction for, the commission of a felony offense by a Participant; (C) a
material breach by a Participant of a fiduciary duty owed to the Company or any
of its Subsidiaries; or (D) a material breach by a Participant of any
nondisclosure, non-solicitation or non-competition obligation owed to the
Company or any of its Subsidiaries.

 

(k)          “Change in Control” has the meaning set forth in Section 14.5.

 

(l)           “Code” means the Internal Revenue Code of 1986, as amended from
time to time.

 

(m)          “Committee” means the Compensation Committee of the Board, and any
successor committee thereto or such other committee of the Board as may be
designated by the Board to administer this Plan in whole or in part including
any subcommittee of the Board as designated by the Board.

 

(n)          “Common Stock” means the Common Stock of the Company.

 

(o)          “Company” means Ingevity Corporation or any successor thereto.

 

(p)          “Corporate Transaction” has the meaning set forth in Section
4.1(d)(i).

 

(q)          “Disability” means, unless otherwise provided in an Award
Agreement, a disability that entitles the Employee to benefits under the
Company’s long-term disability plan, as may be in effect from time to time, as
determined by the plan administrator of the long-term disability plan, or if the
Employee is not a participant under the Company’s long-term disability plan, as
determined if the Employee were a participant in a long-term disability plan
that covers similarly situated employees. Notwithstanding the foregoing, if an
Award is subject to Code Section 409A and Disability is a payment event, the
definition of Disability shall conform to the requirements of Treasury
Regulation § 1.409A-3(i)(4)(i).

 

(r)          “Disaffiliation” means a Subsidiary ceasing to be a Subsidiary for
any reason (including, without limitation, as a result of a public offering, or
a spinoff or sale by the Company, of the stock of the Subsidiary) or a sale of a
division of the Company.

 

(s)          “Dividend Equivalents” means, in the case of Restricted Stock Units
or Performance Units, an amount equal to all dividends and other distributions
(or the economic

 

 2 

 

  

equivalent thereof) that are payable to shareholders of record during the
Restriction Period or performance period, as applicable, on a like number of
shares of Common Stock that are subject to the Award.

 

(t)           “Effective Date” has the meaning set forth in Section 16(a).

 

(u)          “Employee” means an employee of the Company or any of its
Subsidiaries.

 

(v)          “Employee Matters Agreement” means the employee matters agreement
entered into in between WRK and the Company.

 

(w)          “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time.

 

(x)           “Exercise Price” means the price at which a Participant may
exercise his right to receive cash or Common Stock, as applicable, under the
terms of an Award.

 

(y)          “Fair Market Value” of a share of Common Stock means, as of a
particular date, (i) if shares of Common Stock are listed on a national
securities exchange, the closing sales price per share of Common Stock on the
consolidated transaction reporting system for the principal national securities
exchange on which shares of Common Stock are listed on that date, or, if there
shall have been no such sale so reported on that date, on the last preceding
date on which such a sale was so reported, (ii) if the Common Stock is not so
listed, the average of the closing bid and asked price on that date, or, if
there are no quotations available for such date, on the last preceding date on
which such quotations shall be available, as reported by an inter-dealer
quotation system, (iii) if shares of Common Stock are not publicly traded, the
most recent value determined by an independent appraiser appointed by the
Committee for such purpose, or (iv) if none of the above are applicable, the
fair market value of a share of Common Stock as determined in good faith by the
Committee.

 

(z)          “Fiscal Year” means the calendar year of the Company.

 

(aa)        “Good Reason” means (i) “Good Reason” as defined in any individual
agreement or Award Agreement to which the applicable Participant is a party, or
(ii) if there is no such individual agreement or if it does not define Good
Reason, without the Participant’s prior written consent: (A) a material
reduction in the Participant’s rate of annual base salary from the rate of
annual base salary in effect for such Participant immediately prior to the
Change in Control, (B) a relocation of the Participant’s principal place of
business more than 35 miles from the city in which such Participant’s principal
place of business was located immediately prior to the Change in Control or
(C) a material and demonstrable adverse change in the nature and scope of the
Participant’s duties from those in effect immediately prior to the Change in
Control. In order to invoke a termination of employment for Good Reason, a
Participant shall provide written notice to the Company of the existence of one
or more of the conditions described in clauses (A) through (C) within 90 days
following the Participant’s knowledge of the initial existence of such condition
or conditions, and the Company shall have 30 days following receipt of such
written notice (the “Cure Period”) during which it may remedy the condition. In
the event that the Company fails to remedy the condition constituting Good
Reason during the Cure Period, the Participant must terminate employment, if at
all, within 90 days following the Cure Period in

 

 3 

 

  

order for such Termination of Employment to constitute a Termination of
Employment for Good Reason.

 

(bb)        “Grant Date” means (i) the date on which the Committee by resolution
selects an eligible individual to receive a grant of an Award and determines the
number of shares of Common Stock to be subject to such Award or the formula for
earning a number of shares or cash amount, (ii) such later date as the Committee
shall provide in such resolution or (iii) the initial date on which an Adjusted
Award was granted under the applicable Parent Long-Term Incentive Plan.

 

(cc)        “Incumbent Board” has the meaning set forth in Section 14.5(b)

 

(dd)        “Incentive Stock Option” means an Option that is intended to comply
with the requirements set forth in Code Section 422.

 

(ee)        “Non-Employee Director” means anyone who serves on the Board, other
than any employee of the Company.

 

(ff)         “Nonqualified Stock Option” means an Option that is not intended to
comply with the requirements set forth in Code Section 422.

 

(gg)        “Option” means a right to purchase a specified number of shares of
Common Stock at a specified Exercise Price, which is either an Incentive Stock
Option or a Nonqualified Stock Option.

 

(hh)       “Outstanding Common Stock” has the meaning set forth in Section
14.5(a).

 

(ii)         “Outstanding Voting Securities” has the meaning set forth in
Section 14.5(a).

 

(jj)         “Participant” means an Employee or Non-Employee Director to whom an
Award has been made under this Plan.

 

(kk)        “Performance Award” means an Award made pursuant to this Plan to a
Participant which is subject to the attainment of one or more Performance Goals.
A Performance Award may be in the form of Performance Unit Awards, Restricted
Stock Awards, Options, SARs or Cash Awards.

 

(ll)         “Performance Goal” means one or more standards established by the
Committee to determine in whole or in part whether a Performance Award shall be
earned.

 

(mm)      “Performance Unit” means a unit evidencing the right to receive in
specified circumstances cash or shares of Common Stock or equivalent value of
Common Stock in cash, the value of which at the time it is settled is determined
as a function of the extent to which established performance criteria have been
satisfied. Performance Units may take the form of performance-based Restricted
Stock Units or Cash Awards.

 

(nn)       “Performance Unit Award” means an Award in the form of Performance
Units.

 

 4 

 

  

(oo)       “Person” has the meaning set forth in Section 14.5(a)

 

(pp)       “Qualified Performance Awards” has the meaning set forth in Section
13.2.

 

(qq)       “Qualified Termination of Employment” means a termination of
employment by the Company without Cause, other than as a result of death or
disability, or a termination of employment by a Participant for Good Reason.

 

(rr)         “Replaced Award” has the meaning set forth in Section 14.2(a).

 

(ss)        “Replacement Award” has the meaning set forth in Section 14.2(a).

 

(tt)         “Restricted Stock” means a share of Common Stock that is restricted
or subject to forfeiture provisions.

 

(uu)       “Restricted Stock Award” means an Award in the form of Restricted
Stock.

 

(vv)       “Restricted Stock Unit” means a unit evidencing the right to receive
in specified circumstances one share of Common Stock or equivalent value in cash
that is restricted or subject to forfeiture provisions.

 

(ww)      “Restricted Stock Unit Award” means an Award in the form of Restricted
Stock Units.

 

(xx)        “Restriction Period” means a period of time beginning as of the date
upon which an Award is made pursuant to this Plan and ending as of the date upon
which such Award is no longer restricted or subject to forfeiture provisions.

 

(yy)       “Share Change” has the meaning set forth in Section 4.1(d)(ii).

 

(zz)       “Stock Appreciation Right” or “SAR” means a right to receive a
payment, in cash or Common Stock, equal to the excess of the Fair Market Value
of a specified number of shares of Common Stock on the date the right is
exercised over a specified Exercise Price.

 

(aaa)      “Stock Award” means an Award in the form of shares of Common Stock,
including a Restricted Stock Award, and a Restricted Stock Unit Award or
Performance Unit Award that may be settled in shares of Common Stock, and
excluding Options and SARs.

 

(bbb)    “Stock-Based Award Limitations” has the meaning set forth in Section
4.3.

 

(ccc)     “Subsidiary” means any corporation, partnership, association, joint
stock company, business trust, unincorporated organization or other entity that
the Company controls directly or indirectly through one or more intermediaries.

 

(ddd)     “WRK” means WestRock Company.

 

 5 

 

  

Section 3

Eligibility

 

All Employees and Non-Employee Directors are eligible for Awards under this
Plan. The Committee shall determine the type or types of Awards to be made under
this Plan and shall designate from time to time the Employees and Non-Employee
Directors who are to be granted Awards under this Plan.

 

Section 4

Shares Subject to Awards and other Plan Limits

 

4.1         Common Stock Available for Awards.

 

(a)          Plan Maximums. The maximum number of shares of Common Stock that
may be delivered pursuant to Awards under the Plan shall be 4,000,000 shares of
Common Stock. The maximum number of shares of Common Stock that may be granted
pursuant to Options intended to be Incentive Stock Options shall be 4,000,000
shares of Common Stock. Shares of Common Stock subject to an Award under the
Plan may be authorized and unissued shares or may be treasury shares.

 

(b)          Individual Limits.

 

(i)          During a calendar year, no single Participant (excluding
Non-Employee Directors) may be granted:

 

(A)         Options or Stock Appreciation Rights covering in excess of 150,000
shares of Common Stock in the aggregate; or

 

(B)         Qualified Performance Awards (other than Options or Stock
Appreciation Rights) covering in excess of 150,000 shares of Common Stock in the
aggregate.

 

(ii)         During a calendar year, no single Participant who is a Non-Employee
Director may be granted stock-based Awards having a fair market value in excess
of $250,000 on the date of grant. For purposes of this Section 4.1(b), the value
of an Option or Stock Appreciation Right shall be determined in accordance with
the Black-Scholes or other pricing model used to determine stock option values
in the Company’s most recent annual report on Form 10-K and the value of any
other stock-based Award shall be determined based on the Fair Market Value on
the grant date of the Award.

 

(c)          Rules for Calculating Shares Delivered.

 

(i)          With respect to Awards, other than Adjusted Awards, to the extent
that any Award is forfeited, terminates, expires or lapses without being
exercised, or any Award is settled for cash, the shares of Common Stock subject
to such Award not delivered as a result thereof shall again be available for
Awards under the Plan.

 

 6 

 

  

(ii)          Shares of Common Stock that are tendered by a Participant or
withheld as full or partial payment to satisfy withholding taxes shall not
become available again for issuance under this Plan.

 

(iii)        Shares of Common Stock that are tendered by a Participant or
withheld as full or partial payment for the Exercise Price of an Award shall not
become available again for issuance under this Plan.

 

(d)          Adjustment Provisions.

 

(i)          In the event of a merger, consolidation, acquisition of property or
shares, stock rights offering, liquidation, disposition for consideration of the
Company’s direct or indirect ownership of a Subsidiary (including by reason of a
Disaffiliation), or similar event affecting the Company or any of its
Subsidiaries (each, a “Corporate Transaction”), the Committee or the Board may
in its discretion make such substitutions or adjustments as it deems appropriate
and equitable to (A) the aggregate number and kind of shares or other securities
reserved for issuance and delivery under the Plan, (B) the various maximum
limitations set forth in Sections 4.1(a) and 4.1(b) upon certain types of Awards
and upon the grants to individuals of certain types of Awards, (C) the number
and kind of shares or other securities subject to outstanding Awards; and (D)
the exercise price of outstanding Options and Stock Appreciation Rights.

 

(ii)         In the event of a stock dividend, stock split, reverse stock split,
reorganization, share combination, or recapitalization or similar event
affecting the capital structure of the Company or a Disaffiliation, separation
or spinoff, in each case without consideration, or other extraordinary dividend
of cash or other property (each, a “Share Change”), the Committee or the Board
shall make such substitutions or adjustments as it deems appropriate and
equitable to (A) the aggregate number and kind of shares or other securities
reserved for issuance and delivery under the Plan, (B) the various maximum
limitations set forth in Sections 4.1(a) and 4.1(b) upon certain types of Awards
and upon the grants to individuals of certain types of Awards, (C) the number
and kind of shares or other securities subject to outstanding Awards; and
(D) the exercise price of outstanding Options and Stock Appreciation Rights.

 

(iii)        In the case of Corporate Transactions, the adjustments contemplated
by clause (i) of this paragraph (d) may include, without limitation, (A) the
cancellation of outstanding Awards in exchange for payments of cash, property or
a combination thereof having an aggregate value equal to the value of such
Awards, as determined by the Committee or the Board in its sole discretion (it
being understood that in the case of a Corporate Transaction with respect to
which holders of Common Stock receive consideration other than publicly traded
equity securities of the ultimate surviving entity, any such determination by
the Committee that the value of an Option or Stock Appreciation Right shall for
this purpose be deemed to equal the excess, if any, of the value of the
consideration being paid for each share of Common Stock pursuant to such
Corporate Transaction over the exercise price of such Option or Stock
Appreciation Right shall conclusively be deemed valid), (B) the substitution of
other property (including, without limitation, cash or other securities of the
Company and securities of entities other

 

 7 

 

  

than the Company) for the shares of Common Stock subject to outstanding Awards,
and (C) in connection with any Disaffiliation, arranging for the assumption of
Awards, or replacement of Awards with new awards based on other property or
other securities (including, without limitation, other securities of the Company
and securities of entities other than the Company), by the affected Subsidiary
or division or by the entity that controls such Subsidiary, or division
following such Disaffiliation (as well as any corresponding adjustments to
Awards that remain based upon Company securities). Any adjustments made pursuant
to this Section 4.1(d) to Awards that are considered “deferred compensation”
within the meaning of Section 409A of the Code shall be made in compliance with
the requirements of Section 409A of the Code. Any adjustments made pursuant to
this Section 4.1(d) to Awards that are not considered “deferred compensation”
subject to Section 409A of the Code shall be made in such a manner as to ensure
that after such adjustment, the Awards either (A) continue not to be subject to
Section 409A of the Code or (B) comply with the requirements of Section 409A of
the Code.

 

(iv)        Any adjustment under this Section 4.1(d) need not be the same for
all Participants.

 

(e)          No Employee may be granted during any calendar year (1) Cash Awards
or (2) Restricted Stock Unit Awards or Performance Unit Awards that may be
settled solely in cash having a value determined on the Grant Date in excess of
$4,000,000.

 

Section 5

Administration

 

5.1           Authority of the Committee; Qualifications. Except as otherwise
provided in this Plan with respect to actions or determinations by the Board,
this Plan shall be administered by the Committee, subject to the following:

 

(a)          The members of the Committee shall satisfy any independence
requirements prescribed by any stock exchange on which the Company lists its
Common Stock;

 

(b)          Awards may be granted to individuals who are subject to Section
16(b) of the Exchange Act only if the Committee is comprised solely of two or
more “Non-Employee Directors” as defined in Securities and Exchange Commission
Rule 16b-3 (as amended from time to time, and any successor rule, regulation or
statute fulfilling the same or similar function); and

 

(c)          Any Award intended to qualify for the “performance-based
compensation” exception under Code Section 162(m) shall be granted only if the
Committee is comprised solely of two or more “outside directors” within the
meaning of Code Section 162(m) and regulations pursuant thereto.

 

5.2           Powers. Subject to the provisions hereof, the Committee shall have
full and exclusive power and authority to administer this Plan and to take all
actions that are specifically contemplated hereby or are necessary or
appropriate in connection with the administration hereof. The Committee shall
also have full and exclusive power to interpret this Plan and to

 

 8 

 

  

adopt such rules, regulations and guidelines for carrying out this Plan as it
may deem necessary or proper, all of which powers shall be exercised in the best
interests of the Company and in keeping with the objectives of this Plan.
Subject to Sections 5.4, 6.2 and 6.3 hereof, the Committee may, in its
discretion:

 

(a)          select the eligible individuals to whom Awards may from time to
time be granted;

 

(b)          determine whether and to what extent different forms of Awards are
to be granted hereunder;

 

(c)          determine the number of shares of Common Stock to be covered by
each Award granted hereunder or the amount of any cash-based award;

 

(d)          determine the terms and conditions of each Award granted hereunder,
based on such factors as the Committee shall determine;

 

(e)          subject to Section 16, modify, amend or adjust the terms and
conditions of any Award, at any time or from time to time;

 

(f)           adopt, alter and repeal such administrative rules, guidelines and
practices governing the Plan as it shall from time to time deem advisable;

 

(g)          accelerate the vesting or lapse of restrictions of any outstanding
Award, based in each case on such considerations as the Committee in its sole
discretion determines;

 

(h)          interpret the terms and provisions of the Plan and any Award issued
under the Plan (and any agreement relating thereto);

 

(i)           establish any “blackout” period that the Committee in its sole
discretion deems necessary or advisable;

 

(j)           decide all other matters that must be determined in connection
with an Award; and

 

(k)          otherwise administer the Plan.

 

5.3          Final and Binding. The Committee may correct any defect or supply
any omission or reconcile any inconsistency in this Plan or in any Award
Agreement in the manner and to the extent the Committee deems necessary or
desirable to further this Plan’s purposes. Any decision of the Committee in the
interpretation and administration of this Plan shall lie within its sole and
absolute discretion and shall be final, conclusive and binding on all parties
concerned.

 

5.4           Prohibition on Repricing of Awards. In no event may any Option or
Stock Appreciation Right granted under this Plan be amended, other than pursuant
to Section 4.1, to decrease the exercise price thereof, be cancelled in exchange
for cash or other Awards or in conjunction with the grant of any new Option or
Stock Appreciation Right with a lower exercise price or otherwise be subject to
any action that would be treated under the applicable listing

 

 9 

 

  

standards or for accounting purposes, as a “repricing” of such Option or Stock
Appreciation Right, unless such amendment, cancellation, or action is approved
by the Company’s stockholders.

 

5.5          Delegation of Authority. Subject to Delaware law, the Committee may
delegate any of its authority to the Board, to any other committee of the Board
or to an Authorized Officer to grant Awards to Employees who are not subject to
Section 16(b) of the Exchange Act; provided that the requirements of Section 5.1
are met. Such delegation shall be made in writing specifically setting forth
such delegated authority. As permitted by Delaware law, the Committee may also
delegate to an Authorized Officer authority to execute on behalf of the Company
any Award Agreement. The Committee and the Board, as applicable, may engage or
authorize the engagement of a third party administrator to carry out
administrative functions under this Plan.

 

Section 6

Awards

 

6.1          Grants. Awards may be granted under the Plan to eligible
individuals and, with respect to Adjusted Awards, in accordance with the terms
of the Employee Matters Agreement.

 

6.2          Award Agreements. Each Award shall be embodied in an Award
Agreement, which shall contain such terms, conditions and limitations as shall
be determined by the Committee, in its sole discretion, and, if required by the
Committee, shall be signed by the Participant to whom the Award is granted and
by an Authorized Officer for and on behalf of the Company. Awards may consist of
those listed in Sections 7-13 and may be granted singly, in combination or in
tandem. Awards may also be made in combination or in tandem with, in replacement
of, or as alternatives to, grants or rights under this Plan or any other plan of
the Company or any of its Subsidiaries, including the plan of any acquired
entity. Upon the termination of employment by a Participant who is an Employee,
any unexercised, unvested or unpaid Awards shall be treated as set forth in the
applicable Award Agreement.

 

6.3          Vesting Limitations. Except as otherwise provided below, any Stock
Award, Option or Stock Appreciation Right that

 

(a)          is not a Performance Award shall have a minimum Restriction Period
of one year from the date of grant; or

 

(b)          is a Performance Award shall have a minimum performance period of
one year from the date of grant;

 

provided, however, that (1) the Committee may provide for earlier vesting (x) to
the extent provided for in an Employee’s employment agreement with the Company
or any Subsidiary that was effective prior the Effective Date, (y) upon an
Employee’s termination of employment by reason of death, Disability, retirement,
involuntary termination without cause or voluntary termination for good reason,
and (z) upon a Change in Control and (2) vesting of a Stock Award, Option or
Stock Appreciation Right may occur incrementally over the Restriction Period or
minimum performance period, as applicable.

 

 10 

 

 

6.4          Payment of Awards. Payment of Awards may be made in the form of
cash or Common Stock, or a combination thereof, and may include such
restrictions as the Committee shall determine, including, but not limited to, in
the case of Common Stock, restrictions on transfer and forfeiture provisions.
For a Restricted Stock Award, the certificates evidencing the shares of such
Restricted Stock (to the extent that such shares are so evidenced) shall contain
appropriate legends and restrictions that describe the terms and conditions of
the restrictions applicable thereto. For a Restricted Stock Unit Award that may
be settled in shares of Common Stock, the shares of Common Stock that may be
issued at the end of the Restriction Period shall be evidenced by book entry
registration or in such other manner as the Committee may determine.

 

6.5          Dividends and Dividend Equivalents. Rights to dividends will be
extended to and made part of any Restricted Stock Award and Dividend Equivalents
may, in the Committee’s discretion, be extended to and made part of any
Restricted Stock Unit Award and Performance Unit Award, subject in each case to
such terms, conditions and restrictions as the Committee may establish;
provided, however, that no such dividends or Dividend Equivalents shall be paid
with respect to unvested Stock Awards, including Stock Awards subject to
Performance Goals. Dividends and/or Dividend Equivalents shall not be extended
to any Options or SARs.

 

Section 7

Options

 

7.1          General. An Award may be in the form of an Option. An Option
awarded pursuant to this Plan may consist of either an Incentive Stock Option or
a Nonqualified Stock Option. The price at which shares of Common Stock may be
purchased upon the exercise of an Option shall be not less than the Fair Market
Value of the Common Stock on the Grant Date. The term of an Option shall not
exceed 10 years from the Grant Date. Subject to the foregoing provisions, the
terms, conditions and limitations applicable to any Option, including, but not
limited to, the term of any Option and the date or dates upon which the Option
becomes vested and exercisable, shall be determined by the Committee and subject
to the applicable requirements described in Section 6 hereof.

 

7.2          Option Exercise. The Exercise Price shall be paid in full at the
time of exercise in cash or, if permitted by the Committee and elected by the
Participant, the Participant may pay the exercise price by means of the Company
withholding shares of Common Stock otherwise deliverable on exercise of the
Award or tendering Common Stock valued at Fair Market Value on the date of
exercise, or any combination thereof. The Committee, in its sole discretion,
shall determine acceptable methods for Participants to tender Common Stock. The
Committee may provide for procedures to permit the exercise or purchase of such
Awards by use of the proceeds to be received from the sale of Common Stock
issuable pursuant to an Award (including cashless exercise procedures approved
by the Committee involving a broker or dealer approved by the Committee). The
Committee may adopt additional rules and procedures regarding the exercise of
Options from time to time, provided that such rules and procedures are not
inconsistent with the provisions of this Section.

 

 11 

 

  

Section 8

Stock Appreciation Rights

 

An Award may be in the form of an SAR. The Exercise Price for an SAR shall not
be less than the Fair Market Value of the Common Stock on the Grant Date. The
holder of a tandem SAR may elect to exercise either the Option or the SAR, but
not both. The exercise period for an SAR shall extend no more than 10 years
after the Grant Date. Subject to the foregoing provisions, the terms,
conditions, and limitations applicable to any SAR, including, but not limited
to, the term of any SAR and the date or dates upon which the SAR becomes vested
and exercisable, shall be determined by the Committee; provided, however, that a
SAR that may be settled all or in part in shares of Common Stock shall be
subject to the applicable requirements described in Section 6 hereof.

 

Section 9

Restricted Stock Awards

 

An Award may be in the form of a Restricted Stock Award. The terms, conditions
and limitations applicable to any Restricted Stock Award, including, but not
limited to, vesting or other restrictions, shall be determined by the Committee
and subject to the applicable requirements described in Section 6 hereof.

 

Section 10

Restricted Stock Unit Awards

 

An Award may be in the form of a Restricted Stock Unit Award. The terms,
conditions and limitations applicable to a Restricted Stock Unit Award,
including, but not limited to, the Restriction Period and the right to Dividend
Equivalents, if any, shall be determined by the Committee. Subject to the terms
of this Plan, the Committee, in its sole discretion, may settle Restricted Stock
Units in the form of cash or in shares of Common Stock (or in a combination
thereof) equal to the value of the vested Restricted Stock Units; provided,
however, that a Restricted Stock Unit Award that may be settled all or in part
in shares of Common Stock shall be subject to the applicable requirements
described in Section 6 hereof.

 

Section 11

Performance Unit Awards

 

An Award may be in the form of a Performance Unit Award. Each Performance Unit
shall have an initial value that is established by the Committee on the Grant
Date. Subject to the terms of this Plan, after the applicable performance period
has ended, the Participant shall be entitled to receive settlement of the value
of the number of Performance Units earned by the Participant over the
performance period, to be determined as a function of the extent to which the
corresponding performance goals have been achieved. The timing and the terms of
settlement of earned Performance Units shall be as determined by the Committee
and as evidenced in an Award Agreement. Subject to the terms of this Plan, the
Committee, in its sole discretion, may settle earned Performance Units in the
form of cash or in shares of Common Stock (or in a combination thereof) equal to
the value of the earned Performance Units; provided, however, that

 

 12 

 

  

a Performance Unit Award that may be settled all or in part in shares of Common
Stock shall be subject to the applicable requirements described in Section 6
hereof.

 

Section 12

Other Stock Based Awards and Cash Awards

 

12.1       Other Stock Based Awards. Other Awards of Common Stock and other
Awards that are valued in whole or in part by reference to, or are otherwise
based upon or settled in, Common Stock, including (without limitation),
unrestricted stock, performance units, dividend equivalents, and convertible
debentures, may be granted under the Plan.

 

12.2       Cash Awards. An Award may be in the form of a Cash Award. The terms,
conditions and limitations applicable to a Cash Award, including, but not
limited to, vesting or other restrictions, shall be determined by the Committee.

 

Section 13

Performance Awards

 

13.1       General. Without limiting the type or number of Awards that may be
made under the other provisions of this Plan, an Award may be in the form of a
Performance Award. The terms, conditions and limitations applicable to an Award
that is a Performance Award shall be determined by the Committee.

 

13.2       Nonqualified Performance Awards. Performance Awards granted to
Employees that are not intended to qualify as qualified performance-based
compensation under Code Section 162(m) shall be based on achievement of such
Performance Goals and be subject to such terms, conditions and restrictions as
the Committee or its delegate shall determine.

 

13.3       Qualified Performance Awards.

 

(a)          Performance Awards granted to Employees under this Plan that are
intended to qualify as qualified performance-based compensation under Code
Section 162(m) shall be paid, vested or otherwise deliverable solely on account
of the attainment of one or more pre-established, objective Performance Goals
established by the Committee prior to the earlier to occur of (i) 90 days after
the commencement of the period of service to which the Performance Goal relates;
and (ii) the lapse of 25% of the period of service (as scheduled in good faith
at the time the goal is established), and in any event while the outcome is
substantially uncertain. For the avoidance of doubt, an Option or a Stock
Appreciation Right having an exercise price equal to the Fair Market Value of a
share of Common Stock on the grant date shall constitute a Performance Award
that constitutes qualified-performance-based compensation under Code Section
162(m) and meets the requireements of the immediately preceding sentence.

 

(b)          A Performance Goal is objective if a third party having knowledge
of the relevant facts could determine whether the goal is met. One or more of
such goals may apply to the Employee, one or more business units, divisions or
sectors of the Company, or the Company as a whole, and if so desired by the
Committee, by comparison with a peer group of companies including by direct
reference to peers, by reference to an index, or by a similar mechanism.

 

 13 

 

  

(c)          Performance Goals. A Performance Goal shall include one or more of
the following:

 

(i)           contract awards;

 

(ii)          backlog;

 

(iii)         market share;

 

(iv)         revenue;

 

(v)          sales;

 

(vi)         days’ sales outstanding;

 

(vii)        overhead;

 

(viii)       other expense management;

 

(ix)         operating income;

 

(x)          operating income margin;

 

(xi)         earnings (including net earnings, earnings before taxes, earnings
before interest and taxes and earnings before interest, taxes, depreciation and
amortization);

 

(xii)        earnings margin;

 

(xiii)       earnings per share;

 

(xiv)       cash flow;

 

(xv)        working capital;

 

(xvi)       book value per share;

 

(xvii)      improvement in capital structure;

 

(xviii)     credit rating;

 

(xix)       return on stockholders’ equity;

 

(xx)        return on investment or return on invested capital;

 

(xxi)       cash flow return on investment;

 

(xxii)      return on assets;

 

 14 

 

  

(xxiii)     total stockholder return;

 

(xxiv)     economic profit;

 

(xxv)      stock price;

 

(xxvi)     total contract value;

 

(xxvii)    annual contract value; or

 

(xxviii)   client satisfaction.

 

Unless otherwise stated, a Performance Goal applicable to a Qualified
Performance Award need not be based upon an increase or positive result under a
particular business criterion and could include, for example, maintaining the
status quo or limiting economic losses (measured, in each case, by reference to
specific business criteria).

 

(d)          Interpretation; Code Requirements. In interpreting Plan provisions
applicable to Qualified Performance Awards, it is the intent of this Plan to
conform with the standards of Code Section 162(m) and Treasury Regulation §
1.162-27(e)(2)(i), and the Committee in establishing such goals and interpreting
this Plan shall be guided by such provisions. Prior to the payment of any
compensation based on the achievement of Performance Goals applicable to
Qualified Performance Awards, the Committee must certify in writing that
applicable Performance Goals and any of the material terms thereof were, in
fact, satisfied. For this purpose, approved minutes of the Committee meeting in
which the certification is made shall be treated as such written certification.
Subject to the foregoing provisions, the terms, conditions and limitations
applicable to any Qualified Performance Awards made pursuant to this Plan shall
be determined by the Committee.

 

13.4        Adjustment of Performance Awards. The Committee may provide in any
such Performance Award in writing in advance that the results may be adjusted to
include or exclude particular factors, including but not limited to any of the
following events that occur during a Performance Period:

 

(a)          asset write-downs;

 

(b)          litigation or claim judgments or settlements;

 

(c)          the effect of changes in tax laws, accounting principles, or other
laws or provisions affecting reported results;

 

(d)          any reorganization and restructuring programs;

 

(e)          extraordinary nonrecurring items as described in Accounting
Principles Board Opinion No. 30 and/or in management’s discussion and analysis
of financial condition and results of operations appearing in the Company’s
annual report to shareholders for the applicable Fiscal Year;

 

 15 

 

  

(f)          acquisitions or divestitures;

 

(g)          foreign exchange gains and losses; and

 

(h)          settlement of hedging activities.

 

Section 14

Change in Control

 

14.1       General. The provisions of this Section 14 shall, subject to
Section 4.1, apply notwithstanding any other provision of this Plan to the
contrary, except to the extent the Committee specifically provides otherwise in
an Award Agreement.

 

14.2       Impact of Change in Control. Upon the occurrence of a Change in
Control, unless otherwise provided in the applicable Award Agreement:

 

(a)          All then-outstanding Options and Stock Appreciation Rights shall
become fully vested and exercisable, and all Stock Awards (other than Awards
described in Section 14.2(b)) shall vest in full, be free of restrictions, and
be deemed to be earned in an amount equal to the full value of such Award,
except in each case to the extent that another Award meeting the requirements of
Section 14.3 (any award meeting the requirements of Section 14.3, a “Replacement
Award”) is provided to the Participant pursuant to Section 4.1 to replace such
Award (any award intended to be replaced by a Replacement Award, a “Replaced
Award”). For any Stock Award that vests pursuant to this Section 14.2(a), (i) if
such Award does not constitute “non-qualified deferred compensation” under
Section 409A of the Code, the Award shall be settled within five days following
the Change in Control and (ii) if such Award constitutes “nonqualified deferred
compensation” under Section 409A of the Code, the Award shall be settled
pursuant to the settlement terms applicable to such Award.

 

(b)          Any performance-based Stock Award shall be deemed to be earned in
an amount equal to the product obtained by multiplying (i) the full value of
such performance-based Award (with all applicable Performance Goals deemed
achieved at the greater of (A) the applicable target level and (B) the level of
achievement of the Performance Goals for the Award as determined by the
Committee not later than the date of the Change in Control, taking into account
performance through the latest date preceding the Change in Control as to which
performance can, as a practical matter, be determined (but not later than the
end of the applicable Performance Period)), and (ii) the Applicable Pro-Ration
Factor. For any Stock Award that vests pursuant to this Section 14.2(b), (x) if
such Award does not constitute “non-qualified deferred compensation” under
Section 409A of the Code, the Award shall be settled within five days following
the Change in Control, (y) if such Award constitutes “non-qualified deferred
compensation” under Section 409A of the Code and the Change in Control is a 409A
CIC, the Award shall be settled within five days following the Change in
Control, and (z) if such Award constitutes “nonqualified deferred compensation”
under Section 409A of the Code and the Change in Control is not a 409A CIC, the
Award shall be settled pursuant to the settlement terms applicable to such
Award. For purposes of this Section 14.2(b), with respect to any Award covered
by this Section 14.2(b), “Applicable Pro-Ration Factor” shall mean the quotient
obtained by dividing the number of days that have elapsed during the applicable
performance

 

 16 

 

  

period through and including the date of the Change in Control by the total
number of days covered by the full performance period.

 

(c)          Notwithstanding anything to the contrary contained in this Plan or
in any Award Agreement, upon a Change in Control, the Company may settle any
Awards that constitute “non-qualified deferred compensation” under Section 409A
of the Code and that are not replaced by a Replacement Award, to the extent the
settlement is effectuated in accordance with Treasury Reg. § 1.409A-3(j)(ix)).

 

14.3        Replacement Awards. An Award shall meet the conditions of this
Section 14.3 (and hence qualify as a Replacement Award): (a) if it is of the
same type as the Replaced Award; (b) if it has a value equal to the value of the
Replaced Award as of the date of the Change in Control, as determined by the
Committee in its sole discretion consistent with 4.1; (c) if the underlying
Replaced Award was an equity-based Award, it relates to publicly traded equity
securities of the Company or the entity surviving the Company (or such surviving
entity’s parent) following the Change in Control; (d) if it contains terms
relating to vesting (including with respect to a termination of employment) that
are substantially identical to those of the Replaced Award; and (e) if its other
terms and conditions are not less favorable to the Participant than the terms
and conditions of the Replaced Award (including the provisions that would apply
in the event of a subsequent Change in Control) as of the date of the Change in
Control. Without limiting the generality of the foregoing, a Replacement Award
may take the form of a continuation of the applicable Replaced Award if the
requirements of the preceding sentence are satisfied. If a Replacement Award is
granted, the Replaced Award shall not vest upon the Change in Control. The
determination whether the conditions of this Section 14.3 are satisfied shall be
made by the Committee, as constituted immediately before the Change in Control,
in its sole discretion.

 

14.4       Termination of Employment. Notwithstanding any other provision of
this Plan to the contrary and unless otherwise determined by the Committee and
set forth in the applicable Award Agreement, upon a Qualified Termination of
Employment, (a) all Replacement Awards held by such Participant shall vest in
full, be free of restrictions, and be deemed to be earned in full, and (b) any
Option or Stock Appreciation Right held by the Participant as of the date of the
Change in Control that remains outstanding as of the date of such Termination of
Employment may thereafter be exercised until the earlier of (i) the three-year
anniversary of the Termination of Employment and (ii) the expiration of the
stated full term of such Option or Stock Appreciation Right. For any Stock Award
that vests pursuant to this Section 14.4, (x) if such Award does not constitute
“non-qualified deferred compensation” under Section 409A of the Code, the Award
shall be settled within five days following the termination of employment and
(y) if such Award constitutes “nonqualified deferred compensation” under Section
409A of the Code, the Award shall be settled pursuant to the settlement terms
applicable to such Award.

 

14.5      Definition of Change in Control. Except as otherwise may be provided
in an applicable Award Agreement, for purposes of the Plan, a “Change in
Control” shall mean any of the following events:

 

(a)          An acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of
beneficial ownership (within

 

 17 

 

  

the meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of
either (i) the then-outstanding shares of Common Stock (the “Outstanding Company
Common Stock”) or (ii) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); excluding, however, the
following: (A) any acquisition directly from the Company, other than an
acquisition by virtue of the exercise of a conversion privilege unless the
security being so converted itself was acquired directly from the Company, (B)
any repurchase by the Company, (C) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any entity
controlled by the Company, or (D) any acquisition pursuant to a transaction that
complies with clauses (i), (ii) and (iii) of subsection (c) of this Section
14.5; or

 

(b)          A change in the composition of the Board such that the individuals
who, as of the Effective Date of the Plan, constitute the Board (such Board
shall be hereinafter referred to as the “Incumbent Board”) cease for any reason
to constitute at least a majority of the Board; provided, however, that, for
purposes of this Section 11(e)(ii), any individual who becomes a member of the
Board subsequent to the Effective Date of the Plan, whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least a majority of those individuals who are members of the Board and who
were also members of the Incumbent Board (or deemed to be such pursuant to this
proviso) shall be considered as though such individual were a member of the
Incumbent Board; provided, further, that any such individual whose initial
assumption of office occurs as a result of either an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board shall not be so considered as a member of the
Incumbent Board; or

 

(c)          The consummation of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company (a “Business Combination”); excluding, however, such a Business
Combination pursuant to which (i) all or substantially all of the individuals
and entities who are the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Business Combination will beneficially own, directly or indirectly, more
than 50% of, respectively, the outstanding shares of common stock, and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation that as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be, (ii)
no Person (other than the Company, any employee benefit plan (or related trust)
of the Company or such corporation resulting from such Business Combination)
will beneficially own, directly or indirectly, 30% or more of, respectively, the
outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the outstanding voting
securities of such corporation entitled to vote generally in the election of
directors except to the extent that such ownership derives from ownership of a
30% or more interest in the Outstanding Company Common Stock and/or Outstanding
Company Voting Securities that existed prior to the Business

 

 18 

 

  

Combination, and (iii) individuals who were members of the Incumbent Board will
constitute at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination; or

 

(d)          The approval by stockholders of a complete liquidation or
dissolution of the Company.

 

Section 15

Taxes

 

The Company shall have the right to deduct applicable taxes from any Award
payment and withhold, at the time of delivery or vesting of cash or shares of
Common Stock under this Plan, an appropriate amount of cash or number of shares
of Common Stock or a combination thereof for payment of required withholding
taxes or to take such other action as may be necessary in the opinion of the
Company to satisfy all obligations for withholding of such taxes. The Committee
may also permit withholding to be satisfied by the transfer to the Company of
shares of Common Stock theretofore owned by the holder of the Award with respect
to which withholding is required. If shares of Common Stock are used to satisfy
tax withholding, such shares shall be valued based on the Fair Market Value when
the tax withholding is required to be made.

 

Section 16

Term, Amendment And Termination

 

(a)          Effectiveness. The Plan shall be effective as of May 16, 2016 (the
“Effective Date”).

 

(b)          Termination. The Plan will terminate on the tenth anniversary of
the Effective Date. Awards outstanding as of such date shall not be affected or
impaired by the termination of the Plan.

 

(c)          Amendment of Plan. The Board may amend, alter, or discontinue the
Plan, but no amendment, alteration or discontinuation shall be made which would
materially impair the rights of the Participant with respect to a previously
granted Award without such Participant’s consent, except such an amendment made
to comply with applicable law (including without limitation Section 409A of the
Code), stock exchange rules or accounting rules. In addition, no amendment shall
be made without the approval of the Company’s stockholders to the extent such
approval is required by applicable law or the listing standards of the New York
Stock Exchange or such other securities exchange as may at the applicable time
be the principal market for the Common Stock.

 

(d)          Amendment of Awards. Subject to Section 5.4, the Committee may
unilaterally amend the terms of any Award theretofore granted, but no such
amendment shall, without the Participant’s consent, materially impair the rights
of any Participant with respect to an Award, except such an amendment made to
cause the Plan or Award to comply with applicable law, stock exchange rules or
accounting rules.

 

 19 

 

  

Section 17

Assignability

 

Unless otherwise determined by the Committee and expressly provided for in an
Award Agreement, no Award or any other benefit under this Plan shall be
assignable or otherwise transferable except (1) by will or the laws of descent
and distribution or (2) pursuant to a domestic relations order issued by a court
of competent jurisdiction that is not contrary to the terms and conditions of
this Plan or applicable Award and in a form acceptable to the Committee. The
Committee may prescribe and include in applicable Award Agreements other
restrictions on transfer. Any attempted assignment of an Award or any other
benefit under this Plan in violation of this Section 17 shall be null and void.
Notwithstanding the foregoing, no Award may be transferred for value or
consideration.

 

Section 18

Restrictions

 

No Common Stock or other form of payment shall be issued with respect to any
Award unless the Company shall be satisfied based on the advice of its counsel
that such issuance will be in compliance with applicable federal and state
securities laws. Certificates evidencing shares of Common Stock delivered under
this Plan (to the extent that such shares are so evidenced) may be subject to
such stop transfer orders and other restrictions as the Committee may deem
advisable under the rules, regulations and other requirements of the Securities
and Exchange Commission, any securities exchange or transaction reporting system
upon which the Common Stock is then listed or to which it is admitted for
quotation and any applicable federal or state securities law. The Committee may
cause a legend or legends to be placed upon such certificates (if any) to make
appropriate reference to such restrictions.

 

Section 19

Unfunded Plan

 

This Plan is unfunded. Although bookkeeping accounts may be established with
respect to Participants who are entitled to cash, Common Stock or rights thereto
under this Plan, any such accounts shall be used merely as a bookkeeping
convenience. The Company shall not be required to segregate any assets that may
at any time be represented by cash, Common Stock or rights thereto, nor shall
this Plan be construed as providing for such segregation, nor shall the Company,
the Board or the Committee be deemed to be a trustee of any cash, Common Stock
or rights thereto to be granted under this Plan. Any liability or obligation of
the Company to any Participant with respect to an Award of cash, Common Stock or
rights thereto under this Plan shall be based solely upon any contractual
obligations that may be created by this Plan and any Award Agreement, and no
such liability or obligation of the Company shall be deemed to be secured by any
pledge or other encumbrance on any property of the Company. None of the Company,
the Board or the Committee shall be required to give any security or bond for
the performance of any obligation that may be created by this Plan. With respect
to this Plan and any Awards granted hereunder, Participants are general and
unsecured creditors of the Company and have no rights or claims except as
otherwise provided in this Plan or any applicable Award Agreement.

 

 20 

 

  

Section 20

Code Section 409A

 

20.1         Awards. Awards made under this Plan are intended to comply with or
be exempt from Code Section 409A, and ambiguous provisions hereof, if any, shall
be construed and interpreted in a manner consistent with such intent. No
payment, benefit or consideration shall be substituted for an Award if such
action would result in the imposition of taxes under Code Section 409A.
Notwithstanding anything in this Plan to the contrary, if any Plan provision or
Award under this Plan would result in the imposition of an additional tax under
Code Section 409A, that Plan provision or Award shall be reformed, to the extent
permissible under Code Section 409A, to avoid imposition of the additional tax,
and no such action shall be deemed to adversely affect the Participant’s rights
to an Award; provided that this Section 20.1 shall not require the Company to
incur any costs other than administrative costs.

 

20.2         Settlement Period. Unless the Committee provides otherwise in an
Award Agreement, each Restricted Stock Unit Award, Performance Unit Award or
Cash Award (or portion thereof if the Award is subject to a vesting schedule)
shall be settled no later than the 15th day of the third month after the end of
the first calendar year in which the Award (or such portion thereof) is no
longer subject to a “substantial risk of forfeiture” within the meaning of Code
Section 409A. If the Committee determines that a Restricted Stock Unit Award,
Performance Unit Award or Cash Award is intended to be subject to Code Section
409A, the applicable Award Agreement shall include terms that are designed to
satisfy the requirements of Code Section 409A.

 

20.3         Specified Employees. If the Participant is identified by the
Company as a “specified employee” within the meaning of Code Section
409A(a)(2)(B)(i) on the date on which the Participant has a “separation from
service” (other than due to death) within the meaning of Treasury Regulation
§ 1.409A-1(h), any Award payable or settled on account of a separation from
service that is deferred compensation subject to Code Section 409A shall be paid
or settled on the earliest of (i) the first business day following the
expiration of six months from the Participant’s separation from service, (ii)
the date of the Participant’s death, or (iii) such earlier date as complies with
the requirements of Code Section 409A.

 

Section 21

Awards to Non-U.S. Employees

 

Awards may be granted to Employees who are foreign nationals or employed outside
the United States, or both, on such terms and conditions different from those
applicable to Awards to Employees employed in the United States as may, in the
judgment of the Committee, be necessary or desirable in order to recognize
differences in local law or tax policy. The Committee also may impose conditions
on the exercise or vesting of Awards in order to minimize the Company’s
obligation with respect to tax equalization for Employees on assignments outside
their home country.

 

 21 

 

 

Section 22

Governing Law

 

This Plan and all determinations made and actions taken pursuant hereto, to the
extent not otherwise governed by mandatory provisions of the Code or the
securities laws of the United States, shall be governed by and construed in
accordance with the laws of the State of Delaware.

 

Section 23

Right to Continued Service or Employment

 

Nothing in this Plan or an Award Agreement shall interfere with or limit in any
way the right of the Company or any of its Subsidiaries to terminate any
Participant’s employment or other service relationship with the Company or its
Subsidiaries at any time, nor confer upon any Participant any right to continue
in the capacity in which he is employed or otherwise serves the Company or its
Subsidiaries.

 

Section 24

Usage

 

Words used in this Plan in the singular shall include the plural and in the
plural the singular, and the gender of words used shall be construed to include
whichever may be appropriate under any particular circumstances of the
masculine, feminine or neutral genders.

 

Section 25

Employee Matters Agreement

 

Notwithstanding anything in this Plan to the contrary, to the extent that the
terms of this Plan are inconsistent with the terms of an Adjusted Award, the
terms of the Adjusted Award shall be governed by the Employee Matters Agreement,
the applicable Parent Long-Term Incentive Plan and the award agreement granted
thereunder.

 

Section 26

Headings

 

The headings in this Plan are inserted for convenience of reference only and
shall not affect the meaning or interpretation of this Plan.

 

 22 

 

 

 

